KALODNER, Circuit Judge
(dissenting).
I am of the opinion that a rehearing should be granted, and the judgment of the district court reversed.
This result is required for the reasons I have given in my dissenting opinion in the Huss cases (Huss v. Smith, 3 Cir., 255 F.2d 601).
The taxpayers here, as in the Huss cases, were granted an exclusive right to remove all the merchantable coal in place in the reserved or leased area. They had a right of control over production of the mineral in place which gives rise to the economic interest necessary for the depletion allowance. Burton-Sutton Oil Co. v. Commissioner, 1946, 328 U.S. 25, 29, 32, 66 S.Ct. 861, 90 L.Ed. 1062. All the coal involved was produced during the existence of this interest. The fact that such interest might have been brought to an end some day in the future is not a relevant consideration.